 In the MatterOf JASPER OFFICEFURNITURECOMPANYandUNITEDFURNITURE WORKERS OF AMERICA, LOCAL,No. 331, C. I.O.CasteNo. R-5867-Decided September13, 19.1x3Mr. IsidoreKahn,of Evansville,Ind., for the Company.Mr. Fred Ful f ord,of Jasper,Ind., andMr.Jack Hochstadt,of Chi-cago, Ill., for the Union.Mr. Joseph E. Gubbins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Furniture Workers of America,Local No. 331, affiliated with the C. I. 0., herein called the Union,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Jasper Office Furniture Company, Jas-per, Indiana, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeJack G. Evans, Trial Examiner. Said hearing was held at Jasper,Indiana, on August 16, 1943.The Company and the Union appeared,participated, and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingupon the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYJasper Office Furniture Company, an Indiana corporation with itsprincipal office and place of business at Jasper, Indiana, is engagedin the manufacture of office furniture.The Company purchases rawproducts in excess of $100,000 annually, 75 percent of which is shippedfrom points outside the State of Indiana.Seventy-five percent of itsmanufactured products, amounting to $150,000 annually, is shipped topoints outside the State of Indiana.We find that the Company isengaged in commerce within the meaning of the National Labor Rela-tions Act.52 N. L R B., No. 94.565 566DECISIONSOF NATIONALLABOR RELATIONS BOARDIT.THE ORGANIZATIONS INVOLVEDUnited Furniture Workers of America, Local No. 331, affiliated withthe Congress of Industrial Organizations, is a labor organization ad-mitting employees of the Company to membership.III.THEQUESTION CONCERNINGREPRESENTATIONThe Union's request, for recognition as the exclusive bargainingrepresentative of the Company's employees was refused upon theground that the Company does not believe the Union represents amajority of its employees.'A statement of the Regional Director, introduced in evidence atthe hearing, and a statement made by the Trial Examiner at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found to be appropriate.2We find that a question affecting commerce has arisen concerning the,representation of employees of the Company within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties agree that the unit should consist of all production andmaintenance employees, excluding supervisory and clerical employees.However, there is a dispute over two employees, namely, Lampert andJackman; the Union would exclude them, whereas the Company wouldinclude them in the appropriate unit.The record shows that Lampert is a regularmaintenance man,working under the supervision of the foreman of the mill room.As ageneral rule, he works alone, but occasionally he has one or two help-ers.It appears that he does not possess effective supervisory author-ity.We shall include him in the unit.The record reveals that Jackman is a working supervisor in themill room, where 40 persons are employed.He is hourly paid at arate which is substantially higher than that of the average employeein that department.He can effectively recommend disciplinary ac-tion.We find that Jackman is a supervisory employee; we shall ex-clude him from the unit.I In September 1942,the Union requested recognition from the Company and was re-fused.The Union filed a petition and, pursuant thereto the Board thereafter issued itsDecision and Direction of Election(45 N. L.R B. 374). However, the Union requestedthe right to withdraw its petition before the election was held, which request wasapproved by the Board.2 The combined statements of the Regional Director and Trial Examiner show that theUnion submitted 97 membership cards, 56 of which bear apparently genuine signaturesand names of persons whose names are listed on the Company's pay-roll of July17, 1943;there are approximately 114 employees in the appropriate unit.The cards were datedas follows : 12 in August and October 1942; 6 in May 1943; 3 in June 1943; 30 in July1943; 4 in August 1943; and 1 undated. JASPER OFFICE FURNITURE COMPANY567We find that all production and maintenance employees of the Com-pany, excluding all supervisory employees with authority to hire,promote, discharge, discipline, or otherwiseeffectchanges in the statusof employees, or effectively recommend such action, and clerical em-ployees, constitute a unit appropriate for the purposes of collectivebargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit.Although the Union requested thateligibility to vote be determined by the pay roll of August 14, 1943, noreason appears for departing from our customary practice.Accord-ingly, those eligible to vote shall be employees who were employedduring the pay-roll period immediately preceding the date of the Di-rection of Election herein, subject to the limitations and additions setforth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with Jasper OfficeFurniture Company, Jasper, Indiana, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fourteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause, to determine whether or not they desire to be represented byUnited Furniture Workers of America Local No. 331, affiliated withthe C. I. 0., for the purposes of collective bargaining.CHAIRMAN Mrr Ias took no part in the consideration of the aboveDecision and Direction of Election.